DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 2011/0189454; cited in Applicant’s IDS) in view of Ayala et al. (US 2005/0063893; cited in prior Office action).
Regarding Claims 1-5, Fukuhara teaches a composition comprising a liquid crystalline polyester (LCP), a plate-like filler, and carbon black having a particle size of 20-45 nm (Abstract).  The composition is used to manufacture connectors in electrical and electronic equipment.  LCP is selected as a molding material in part because of its high heat resistance (p. 1, [0004]).  
The plate-like filler may be mica or talc (p. 3, [0034]).  The amount of plate-like filler is preferably from 25-80 parts by weight per 100 parts LCP (p. 3, [0036]).
Carbon black is preferably included in the amount of 0.1-5 parts by weight based on 100 parts LCP.  Fukuhara does not teach a content of the substances indicated in Claim 1.
Ayala teaches thermally modified carbon blacks which are of sufficient purity to provide improved performance in a variety of applications including electronics (Abstract).  Ayala’s carbon black has significantly lower PAH content (p. 4, [0049]).  The content of various PAH species in heat-treated carbon black is shown at page 16, Table 10.  The list of PAH species in Table 10 includes benzo(a)anthracene, chrysene, benzo(b)fluoranthene, benzo(k)fluoranthene, benzo(e)pyrene, benzo(a)pyrene, perylene, and dibenzo(a,h)anthracene.  These species are present in a combined amount of 21 parts per billion or less.  This is equivalent to 0.021 ppm or less, which falls within the claimed range of less than 2.5 ppm.
Ayala’s carbon black also has significantly lower sulfur content, decreased moisture pick-up, and improved oxidation resistance.  The thermally modified carbon black may have a particle size of 7-100 nm (p. 4, [0049]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to select Ayala’s carbon black for use in Fukuhara’s composition in order to take advantage of decreased PAH and sulfur content, decreased moisture pick-up, and improved oxidation resistance.  
In addition, Ayala’s product represents a carbon black described as being suitable for use in electronic applications.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  Modification of Fukuhara in view of Ayala as applied above reads on Claims 1-5.
Regarding Claim 6, Fukuhara teaches liquid crystalline polyesters having structural units according to the claimed formula (1) (see p. 1, [0011]); formula (2) (p. 1-2, [0013]); and formula (3) (p. 2, [0015]).  
Regarding Claim 7, Fukuhara teaches additional fillers including glass fibers (p. 4, [0045]).
Regarding Claim 8, Ayala’s list of PAH species in Table 10 includes benzo(a)anthracene, chrysene, benzo(b)fluoranthene, benzo(k)fluoranthene, benzo(e)pyrene, benzo(a)pyrene, perylene, and dibenzo(a,h)anthracene.  These species are present in a combined amount of 21 parts per billion or less.  This is equivalent to 0.021 ppm or less, indicating that benzo(e)pyrene and benzo(a)pyrene will necessarily be present in amounts of 0.021 ppm or less.  This falls within the claimed range of less than 1.5 ppm.
Regarding Claim 9, Fukuhara teaches toward carbon black having a particle size of more than 20 nm and 45 nm or less (Abstract).  This falls within the range of 7-500 nm generally disclosed by Ayala (see, e.g., p. 18, claim 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to select a carbon black according to Ayala having a particle size within the claimed range based on Fukuhara’s stated preference and the fact that Fukuhara’s preferred range falls within the broader range described by Ayala.
Regarding Claim 10, Fukuhara teaches that when a carbon black with a volatile content of less than 1.5 wt% is used, it is possible to suppress blistering at high temperatures (p. 4, [0041]).  It would have been obvious to one of ordinary skill in the art at the time of filling to select a carbon black according to Ayala with a volatile content in this range in order to suppress blistering at high temperature.

Response to Arguments

Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant argues that although Ayala teaches many different applications of the modified carbon black, the reference does not teach or suggest combining the carbon black with a liquid crystalline resin nor any effects which would result from such a combination.  Applicant concludes that there would have been no motivation to combine Fukuhara with Ayala in the absence of such a teaching or suggestion.
The list of suitable applications for Ayala’s carbon black includes (but is not limited to) electronic resistance dependent applications (p. 3, [0039]).  Fukuhara teaches compositions comprising conventional carbon black which are used as connectors in electrical and electronic equipment (p. 1, [0002]).  One of ordinary skill in the art would view the applications contemplated by Ayala and Fukuhara to be reasonably related to one another.   
Ayala teaches that there are a number of applications where the reference’s heat treated carbon black could be used as a viable alternative to conventional carbon black in blends or engineered composites with other materials.  The benefits associated with Ayala’s carbon black are not limited to any particular group or class of matrix materials; rather, Ayala’s carbon black appears to be generally suitable as a substitute for conventional carbon black in a wide range of applications.  One of ordinary skill in the art would therefore be motivated to employ Ayala’s carbon black in Fukuhara’s composition for the reasons articulated in the ground of rejection above and would have a reasonable expectation of success when doing so. 
Applicant argues that the present application seeks to suppress a decrease in melt viscosity which is observed in conventional liquid crystalline resin compositions containing carbon black.  Applicant cites Fukuhara as teaching a composition which exhibits excellent melt fluidity during injection molding.  Applicant concludes that because Fukuhara’s composition has excellent melt fluidity, there would be no motivation to modify Fukuhara to improve melt fluidity.
Ayala’s carbon black is described as exhibiting improved performance in a variety of applications including electronics.  Ayala’s carbon black also has significantly lower sulfur content, decreased moisture pick-up, and improved oxidation resistance.  These aspects of Ayala’s carbon black provide adequate motivation for one of ordinary skill in the art to modify Fukuhara as proposed in the ground of rejection above.  The fact that applicant has recognized another advantage (i.e. improved melt fluidity) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Applicant argues that Ayala’s carbon black leads to an increase in melt flow, and that one skilled in the art would not expect to achieve suppression of a decrease in melt viscosity when employing a carbon black as described in the claims.
Applicant’s arguments appear to characterize Ayala’s melt flow index (MFI) as being comparable to melt viscosity.  The two properties are measured under significantly different conditions.  Ayala’s MFI is measured at 190°C under a load of 10 kg (p. 8, [0117]).  The instant specification measures melt viscosity at temperatures of 330°C or 400°C at shear rates of 1,000, 5,000, or 10,000 S-1 (specification at p. 26-27, Tables 4 and 5).  It is not clear how any meaningful comparison can be made between these testing methods.
In addition, limitations relating to melt flow or melt viscosity are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding new Claim 7, Applicant argues that neither Fukuhara nor Ayala teach a glass fiber filler.
Applicant’s attention is directed to Fukuhara at page 4, [0044]-[0045].  Fukuhara teaches the use of a fibrous filler.  Preferred fibrous fillers include glass fiber.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762